Citation Nr: 0618932	
Decision Date: 06/28/06    Archive Date: 07/07/06	

DOCKET NO.  04-25 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder. 

2.  Entitlement to an effective date earlier than 
February 21, 2003 for an award of service connection for 
post-traumatic stress disorder. 

3.  Entitlement to an effective date earlier than July 7, 
2003 for an award of service connection for the postoperative 
residuals of adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2003, August 2003, and February 2004 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of this case reveals that, on February 21, 2003, the 
veteran submitted an initial claim for service connection for 
post-traumatic stress disorder.  In response to the veteran's 
claim, the RO, in two separate letters of May 2003, notified 
the veteran that they were working on his claim for service 
connection for post-traumatic stress disorder, but needed 
"additional information and evidence."  More specifically, 
the veteran was instructed to furnish the RO with any 
pertinent VA or private treatment records, as well as 
specific details of various combat-related incidents which 
were responsible for his claimed post-traumatic stress 
disorder.  The veteran was further informed that the RO had 
enclosed information on the status of his claim, how he could 
help in the development of that claim, and "what the 
evidence must show" in order to establish service connection 
for post-traumatic stress disorder.  While based on a review 
of the letters in question, the veteran was, in fact, 
furnished information on the status of his claim and how he 
could assist in developing that claim, there is no indication 
that the veteran was ever furnished with information 
regarding "what the evidence must show" (to establish service 
connection for post-traumatic stress disorder).  In any case, 
the issue on appeal is no longer that of service connection 
for post-traumatic stress disorder, but rather an increased 
evaluation for post-traumatic stress disorder, and an 
effective date earlier than February 21, 2003 for the award 
of service connection for post-traumatic stress disorder.  No 
VCAA letter advising the veteran regarding the claims for 
increased evaluation or earlier effective date has been 
issued.

Regarding the issue of an effective date earlier than July 7, 
2003 for an award of service connection for the postoperative 
residuals of adenocarcinoma of the prostate, the Board notes 
that, in correspondence of July 2003, the veteran was 
informed that the RO was "working on his claim" for an 
increased evaluation for prostate cancer.  In fact, at the 
time of the issuance of that correspondence, the veteran had 
not yet been granted service connection for the postoperative 
residuals of adenocarcinoma of the prostate.  The veteran was 
once again instructed to furnish the RO with pertinent 
treatment records, to include reports or statements from 
doctors, hospitals, laboratories, etc.  Finally, as in the 
case of the May 2003 letters, the veteran was informed that 
the RO had enclosed information on the status of his claim, 
how he could help, and what the evidence must show.  Once 
again, a review of the record shows that, while the veteran 
was furnished certain information on the status of his claim 
and how he could help in the development of that claim, he 
was never informed as to "what the evidence must show" to 
succeed on his claim.  Moreover, as is the case with the 
issue of post-traumatic stress disorder, the veteran's claim 
is no longer one of service connection for the residuals of 
adenocarcinoma of the prostate, but rather that of an 
effective date earlier than July 7, 2003 for the award of 
that benefit.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board concedes that, in the context of various Statements 
of the Case, the veteran was in fact furnished with those 
laws and regulations governing the award of an increased 
rating and earlier effective date.  However, the record fails 
to reveal that the veteran was ever provided with VCAA-
complying notice with respect to his claims for an increased 
evaluation and earlier effective dates.  Accordingly, this 
case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include an explanation 
as to the types of evidence needed to establish both an 
increased disability rating and an earlier effective date.  
See Dingess, supra; see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed.Cir. 2006). 

Finally, the Board notes that, at the time of the filing of 
the veteran's Substantive Appeal in June 2004, he indicated 
that he wished to appeal "all of the issues listed on the 
Statement of the Case and any Supplemental Statements of the 
Case" which his local VA office had sent to him.  However, 
the veteran limited his arguments solely to the issue of an 
effective date earlier than February 21, 2003 for the award 
of service connection for post-traumatic stress disorder.  
Under the circumstances, it is unclear whether the veteran, 
in fact, wishes to pursue the issues of an increased 
evaluation for service-connected post-traumatic stress 
disorder, and an effective date earlier than July 7, 2003 for 
the award of service connection for the postoperative 
residuals of prostate cancer.  Accordingly, further 
clarification will be sought prior to a final adjudication of 
the veteran's current claims.  

If and only if he indicates that he wishes to pursue the 
issue of an increased evaluation for service-connected post-
traumatic stress disorder, ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  In addition, a current VA examination should be 
ordered.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be contacted, and 
an inquiry made as to whether he wishes 
to pursue the issue of an increased 
evaluation for service-connected post-
traumatic stress disorder, and/or an 
effective date earlier than July 7, 2003 
for the award of service connection for 
the postoperative residuals of prostate 
cancer.  All such information received in 
response to that inquiry should be made a 
part of the veteran's claims folder.  

2.  The RO should ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied with respect to the 
veteran's current claims.  See also 
66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  
The notice should include an explanation 
as to the information or evidence needed 
to establish an earlier effective date, 
and, if necessary, an increased 
disability rating, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

3.  If and only if he indicates that he 
wishes to pursue the issue of an 
increased evaluation for service-
connected post-traumatic stress disorder, 
any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to February 2004, the date of the most 
recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

4.  If and only if he indicates that he 
wishes to pursue the issue of an 
increased evaluation for service-
connected post-traumatic stress disorder, 
the veteran should be afforded an 
additional VA psychiatric examination in 
order to more accurately determine the 
current severity of that disability.  The 
RO is advised that the veteran must be 
given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim(s).  If 
the benefits sought on appeal remain 
denied, the veteran and the veteran's 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome in 
this case.  The veteran need take no action unless otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

